H. Brown, J.,
concurring. I join the judgment in this case, but cannot subscribe to the opinion which is tendered in support of the judgment.
I join the judgment because the applicable policy language states:
“The limit of liability shown in the Declarations for ‘each person’ for Bodily Injury Liability is our maximum limit of liability for all damages for bodily injury sustained by any one person in any one auto accident. * * *” (Emphasis added.)
These words should be given their plain meaning. The limit applies only to “damages for bodily injury.” Claims for wrongful death (and loss of consortium) are not claims ‘ ‘for bodily injury’ ’ although they may be claims arising out of bodily injury. Thus the limit does not apply.4
This court should not judicially rewrite the language of insurance policies to protect the insurer. To do so violates deeply ingrained principles of contract and insurance law. King v. Nationwide Ins. Co. (1988), 35 Ohio St. 3d 208, 519 N.E. 2d 1380, syllabus; Faruque v. Provident Life & Acc.. Ins. Co. (1987), 31 Ohio St. 3d 34, 31 OBR 83, 508 N.E. 2d 949, syllabus; Buckeye Union Ins. Co. v. Price (1974), 39 Ohio St. 2d 95, 68 O.O. 2d 56, 313 N.E. 2d 844, syllabus; Smith v. Eliza Jennings Home (1964), 176 Ohio St. 351, 355, 27 O.O. 2d 305, 307, 199 N.E. 2d 733, 735-736.
However the opinion goes beyond that and seeks, essentially, to overrule our holding of April 25, 1990 in Hill v. Allstate Ins. Co. (1990), 50 Ohio St. 3d 243, 553 N.E. 2d 658. This the submitted opinion tries to accomplish without mentioning Hill, supra. Hill is not overruled, however, because the attempt lacks the agreement of four justices.
*167In short, I believe: (1) that wrongful death claimants do have separate claims under R.C. 2125.02 (A)(1); (2) that under R.C. 3937.18 an insurance carrier may apply a single limit to separate claims arising out of a single bodily injury provided the policy limitation tracks the corresponding limitation on liability coverage; but (3) that insurance companies have the burden of stating policy limitations clearly and unambiguously.

 The identical language is contained in the policy at issue in Tomlinson v. Skolnik (1989), 44 Ohio St. 3d 11, 540 N.E. 2d 716. Thus, I believe that today’s decision should be read as overruling Tomlinson.